PER CURIAM.
The defendant was convicted of burglary of a dwelling with a firearm and two counts of robbery with a firearm. He broke into a motel room, threatened an elderly couple with a firearm, and stole the *849wife’s purse. The purse contained some property belonging to the husband. The defendant was sentenced as a habitual violent felony offender and received three concurrent life sentences. We affirm the convictions and sentences for the burglary and for the robbery of the wife. We reverse the robbery conviction and sentence concerning the husband because the evidence does not establish that the defendant took anything from the husband. The theft of a purse containing property of two victims is typically a single robbery. Cobb v. State, 586 So.2d 1298 (Fla. 2d DCA 1991); Pettigrew v. State, 552 So.2d 1126 (Fla. 3d DCA 1989), review denied, 563 So.2d 633 (Fla.1990). See also Brown v. State, 430 So.2d 446, 447 (Fla.1983). Although the act of threatening the husband may well have constituted an additional crime, the defendant was not charged nor was the jury instructed on any such offense.
Affirmed; reversed and remanded in part.
RYDER, A.C.J., and CAMPBELL and ALTENBERND, JJ., concur.